Case 5:20-cv-00003-RGK-RAO Document 18 Filed 08/07/20 Page 1 of 1 Page ID #:176



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    JERRY D. ELKINS,                    Case No. ED CV 20-0003 RGK (RAO)
  12                       Petitioner,
  13          v.                            JUDGMENT
  14    T. JUSINO,
  15                       Respondent.
  16

  17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
  18   Recommendations of United States Magistrate Judge,
  19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
  20   is dismissed without prejudice.
  21   DATED: August 7, 2020
  22
                                          R. GARY KLAUSNER
  23                                      UNITED STATES DISTRICT JUDGE
  24

  25

  26

  27

  28
